Citation Nr: 1626728	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for generalized anxiety disorder, to include the question of whether a reduction in the rating for that disorder, from 70 to 50 percent, effective March 1, 2010, was proper.

2. Entitlement to restoration of a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include the question of whether termination of TDIU, effective March 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to December 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO reduced the rating in effect for service-connected generalized anxiety disorder from 70 to 50 percent, effective March 1, 2010, and terminated the Veteran's award of TDIU, effective the same date.  In January 2010, the Veteran filed a notice of disagreement (NOD) wherein he asserted that his generalized anxiety disorder had not improved; but, in fact, had worsened.  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Regarding the current characterization of the Veteran's appeal, the Board notes that a claimant is presumed to seek the maximum available benefit for a disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  As noted above, in his January 2010 NOD, the Veteran asserted that his generalized anxiety disorder had worsened.  Thus, the Veteran is not only appealing the reduction of the rating for that disorder, and the termination of his award of a TDIU, but is also seeking a higher rating for his disorder, and restoration of TDIU.  As such, the Board has characterized the appeal as encompassing the matters set forth on the title page.

In May 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

In June 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.

In July 2014 and again in April 2015, the Board remanded the claims on appeal for further action, to include additional development of the evidence.  After accomplishing further action (discussed below), the agency of original jurisdiction (AOJ) continued to deny the claims (as reflected, most recently, in a December 2015 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board notes that this appeal is now being fully processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the July 2014 and April 2015 remands has not yet been fully completed.

In the July 2014 and April 2015 remands, the Board noted that it was clear from the evidence that the Veteran had applied for disability benefits from the Social Security Administration (SSA) around 2001 based, at least in part, on psychiatric impairment, and that he had pursued those benefits on appeal through at least 2009.  Because SSA's determinations on the Veteran's claim for disability benefits, and the medical records underlying those determinations, could contain information pertinent to the claims on appeal, the Board instructed the AOJ to make efforts to obtain the records from SSA.

A review of the record reveals that the AOJ contacted SSA in September 2014, and that a response was received later that month.  However, although the cover letter from SSA indicated that the information requested was being provided, the only document attached to SSA's cover letter was a two-page Form SSA-831 EDCS (Disability Determination and Transmittal), dated in January 2009, that contained little more than the Veteran's identifying information.  Pursuant to the Board's April 2015 remand, the AOJ again contacted SSA in July 2015; however, it is unclear from the record whether a specific request was made for the medical records underlying the determinations.  SSA again responded with a copy of the Form SS-831 EDCS in September 2015, but no additional records were provided in response to the AOJ's July 2015 inquiry.  At any rate, no copies of SSA's determinations on the Veteran's claim for disability benefits, or the medical records underlying those determinations, have been provided in response to either request.

Significantly, under applicable law, VA must make as many requests as are necessary to obtain records from a Federal department or agency, such as SSA, and may end its efforts to obtain such records only if VA can conclude that the records sought do not exist or that further efforts to obtain the records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2015).  Here, the AOJ's efforts have consisted of two requests for records, with no followup when no such records were provided by SSA.  In that connection, the Board acknowledges that it is possible that SSA relied upon the Veteran's VA treatment records-which have already been associated with the Veteran's claims file-to render its decision.  Unfortunately, however, this cannot be confirmed by the evidence currently of record, scant as it is.  There is further nothing in the record to demonstrate that the records sought do not exist (e.g., because they have been destroyed) or that further efforts to obtain the records would otherwise be futile.  

Thus, under the circumstances, the Board cannot conclude that reasonable efforts to obtain the Veteran's SSA records have been exhausted; hence, further development in this regard is required.  Specifically, on remand the AOJ must contact SSA and request that copies of all records of the Veteran's application for benefits-including both the determinations made on his claim and all medical records underlying any such determinations-be provided by SSA.  In doing so, the AOJ should clarify whether SSA relied solely on VA records in rendering its decision; all responses from SSA is this regard must be associated with the claims file.  If SSA records not already of record cannot be obtained, are not provided, the AOJ must make a formal finding of unavailability of the records and must notify the Veteran of that fact pursuant to 38 C.F.R. § 3.159(e) (2015). 

The AOJ should further give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, private (non-VA) medical records.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Request from SSA a full and complete copy of all records associated with  the Veteran's application for benefits-to include any determination(s) issued, as well as copies of all medical records underlying such determination(s).   Notably, as a January 2009 Form SSA-831 EDCS is already of record; additional copies of that document, without accompanying medical records and determinations, will not satisfy this directive.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received must be associated with the claims file  
 
In requesting records, clarify whether SSA relied solely on VA treatment records in rendering its determinations, and associate with the claims file any response from SSA concerning the requested medical records.  If any SSA records not already of record cannot be obtained, prepare a formal finding of unavailability and provide notice to the Veteran of the unavailable documents pursuant to 38 C.F.R. § 3.159(e).  A copy of any such notice must be associated with the claims file before the file is returned to the Board for further adjudication.  Failure to accomplish any of the directives set forth herein will result in further remand by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received must be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to the matter of a higher rating for generalized anxiety disorder, whether "staged" rating of the disability is appropriate).

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




